08-3687-ag
     Ramsaran v. Holder
                                                                        BIA
                                                                   Nelson, IJ
                                                                A097 532 772
                                                                A097 532 888
                           UNITED STATES COURT OF APPEALS
                               FOR THE SECOND CIRCUIT

                                 SUMMARY ORDER
     Rulings by summary order do not have precedential effect.
     Citation to a summary order filed on or after January 1, 2007, is
     permitted and is governed by Federal Rule of Appellate Procedure
     32.1 and this court’s Local Rule 32.1.1. When citing a summary
     order in a document filed with this court, a party must cite
     either the Federal Appendix or an electronic database (with the
     notation “summary order”). A party citing a summary order must
     serve a copy of it on any party not represented by counsel.


 1        At a stated term of the United States Court of Appeals
 2   for the Second Circuit, held at the Daniel Patrick Moynihan
 3   United States Courthouse, 500 Pearl Street, in the City of
 4   New York, on the 27 th day of January, two thousand ten.
 5
 6   PRESENT:
 7            DENNIS JACOBS,
 8                 Chief Judge,
 9            ROGER J. MINER,
10            GERARD E. LYNCH,
11                Circuit Judges.
12   _______________________________________
13
14   GOBERDHAN RAMSARAN, DONNA
15   SEECHARAN,
16            Petitioners,
17
18                    v.                           08-3687-ag
19                                                 NAC
20   ERIC H. HOLDER, Jr., U.S. ATTORNEY
21   GENERAL, 1
22              Respondent.
23   _______________________________________


                  1
               Pursuant to Federal Rule of Appellate Procedure
         43(c)(2), Attorney General Eric H. Holder, Jr., is
         automatically substituted for former Attorney General
         Michael B. Mukasey as respondent in this case.
 1   FOR PETITIONERS:       Visuvanathan Rudrakumaran, New York,
 2                          New York.
 3
 4   FOR RESPONDENT:        Tony West, Assistant Attorney
 5                          General, Barry J. Pettinato,
 6                          Assistant Director, Tim Ramnitz,
 7                          Attorney, Office of Immigration
 8                          Litigation, Civil Division, United
 9                          States Department of Justice,
10                          Washington, D.C.
11
12       UPON DUE CONSIDERATION of this petition for review of a

13   decision of the Board of Immigration Appeals (“BIA”), it is

14   hereby ORDERED, ADJUDGED, AND DECREED, that the petition for

15   review is DENIED.

16       Petitioners Goberdhan Ramsaran and Donna Seecharan,

17   both natives and citizens of Trinidad and Tobago, seek

18   review of a June 26, 2008 order of the BIA affirming the

19   February 19, 2008 decision of Immigration Judge (“IJ”)

20   Barbara A. Nelson, denying their applications for

21   withholding of removal and relief under the Convention

22   Against Torture (“CAT”).   In re Ramsaran and Seecharan, Nos.

23   A097 532 772/888 (B.I.A. June 26, 2008), aff’g Nos. A097 532

24   772/888 (Immig. Ct. N.Y. City Feb. 19, 2008).    We assume the

25   parties’ familiarity with the underlying facts and

26   procedural history of the case.

27       Under the circumstances of this case, we review the

28   decision of the IJ as supplemented by the BIA.    See Yan Chen

                                   2
1    v. Gonzales, 417 F.3d 268, 271 (2d Cir. 2005).    The

2    applicable standards of review are well-established.      See

3    8 U.S.C. § 1252(b)(4)(B); Yanqin Weng v. Holder, 562 F.3d

4    510, 513 (2d Cir. 2009).

5        Substantial evidence supports the agency’s adverse

6    credibility determination. 2   As the IJ found, Ramsaran’s

7    testimony conflicted with Seecharan’s.    Ramsaran testified

8    that he had a fight with a police officer one night and was

9    arrested the evening of the next day, whereas Seecharan

10   testified that the altercation occurred during the day, and

11   that Ramsaran was arrested the evening of that same day.

12   The agency had authority to rely on this discrepancy in

13   finding Petitioners not credible.    See 8 U.S.C. §

14   1158(b)(1)(B)(iii); see Xiu Xia Lin v. Mukasey, 534 F.3d

15   162, 167 (2d Cir. 2008).

16       Having called Petitioners’ testimony into question, the

17   IJ reasonably drew an adverse inference from their failure

18   to provide any evidence corroborating their claim.      See Biao



            2
             There is no merit to Petitioners’ argument that the
       agency applied an inappropriately stringent standard or
       that the BIA failed to make a credibility determination.
       To the contrary, the IJ made an adverse credibility
       determination, applying the proper standard, and the BIA
       affirmed that determination.

                                    3
1    Yang v. Gonzales, 496 F.3d 268, 273 (2d Cir. 2007).

2    Furthermore, the IJ reasonably declined to credit

3    Petitioners’ explanations for the absence of such evidence.

4    See Majidi v. Gonzales, 430 F.3d 77, 80-81 (2d Cir. 2005).

5        Since Petitioners’ claims for withholding of removal

6    and CAT relief were based on the same factual predicate, the

7    adverse credibility determination in this case necessarily

8    precludes success on those claims.     See Paul v. Gonzales,

9    444 F.3d 148, 156-57 (2d Cir. 2006).     Accordingly, we need

10   not reach the IJ’s alternative burden of proof findings.

11       For the foregoing reasons, the petition for review is

12   DENIED.   As we have completed our review, any stay of

13   removal that the Court previously granted in this petition

14   is VACATED, and any pending motion for a stay of removal in

15   this petition is DISMISSED as moot. Any pending request for

16   oral argument in this petition is DENIED in accordance with

17   Federal Rule of Appellate Procedure 34(a)(2), and Second

18   Circuit Local Rule 34.1(b).
19                                 FOR THE COURT:
20                                 Catherine O’Hagan Wolfe, Clerk
21
22
23




                                     4